471 F.2d 655
82 L.R.R.M. (BNA) 2540, 70 Lab.Cas.  P 13,333
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hickman Garment Company, Petitionerv.* National Labor Relations Board, Respondent.
No. 72-1489.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1972.

Before PHILLIPS, Chief Judge, and CELEBREZZE and PECK, Circuit Judges.

Order

1
On April 17, 1969, this court enforced the order reported at 172 NLRB No. 118.  This order, among other things, required Hickman Garment Co. to reinstate and make whole nineteen employees.  Hickman Garment Co. v. NLRB, 408 F.2d 379.


2
The present case is before the court on the petition of Hickman Garment Co. to review, and the cross application of the Board to enforce, the supplemental decision and order of the Board reported at 196 NLRB No. 59.  The supplemental order of the Board fixes the amount of back pay due to seventeen of the nineteen original discriminatees.


3
Upon consideration, the court finds that the supplemental decision of the Board is supported by substantial evidence on the record considered as a whole, and that the Board properly determined the amount of back pay to which the seventeen claimants are entitled.


4
It is Ordered that the decision of the Board be enforced.


5
Entered by order of the court.



*
 9-CA-4236;  196 NLRB No. 59